ORDER
WILLIAM P. GREENE, JR., Chief Judge:
Pursuant to 38 U.S.C. § 7257(b)(1), and in order to meet the needs of the Court, retired Judge Ronald M. Holdaway is recalled to perform substantial service to the Court. The Court requires Judge Holda-way’s service to assist in reviewing and deciding an unprecedented number of appeals now pending before the Court.
Upon consideration of the foregoing, it is
ORDERED that, effective on or about February 8, 2010, Ronald M. Holdaway, shall commence service as a judge of the Court for a period not to exceed 90 days.